Citation Nr: 0719461	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as a nervous 
condition).



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

The Board points out that the veteran filed a claim for a 
psychiatric disorder in December 2002.  The RO denied the 
claim for atypical psychosis (claimed as a nervous condition) 
in June 2003.  The veteran filed a timely notice of 
disagreement (NOD) that same month.  In his NOD, the veteran 
appealed the determination that denied his claim of 
entitlement to service connection for a "nervous 
condition".  The veteran was sent a statement of the case in 
May 2005 which again denied entitlement to service connection 
for an acquired psychiatric disorder.  In a VA Form 9 in May 
2005, the veteran appealed the RO's decision based on his 
"mental illness."  

Based on the above, the sole issue before the Board at this 
time is whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as a nervous 
condition).

With regard to the supplemental statement of the case dated 
January 2007 which makes reference to PTSD, the Board denied 
the veteran's claim for PTSD in April 1998 and, based on the 
case history cited above, the veteran has not requested to 
reopen this previously denied claim.  With respect to the 
veteran's claim for PTSD, the April 1998 Board decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  As a result, the only issue before the 
Board is whether the veteran submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder (claimed as a 
nervous condition).


FINDINGS OF FACT

1.  An unappealed October 1982 Board decision denied service 
connection for an acquired nervous disorder on the basis that 
no competent medical evidence related this condition to 
service.

2.  The evidence received since the October 1982 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.
CONCLUSIONS OF LAW

1.  An October 1982 Board decision that denied service 
connection for an acquired psychiatric disorder (claimed as a 
nervous condition) is final.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence presented since the 1982 Board decision is 
not new and material, and the claim of entitlement to service 
connection for an acquired psychiatric disorder has not been 
reopened.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5108 (West 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.304, 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for an 
acquired psychiatric disorder.  However, the Board must first 
determine whether the veteran submitted new and material 
evidence to reopen his claim since an unappealed Board 
decision dated in October 1982.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  Certain chronic diseases, 
including psychoses, may be presumed to have been incurred in 
or aggravated by service if they manifest to a compensable 
degree (10 percent) within one year of discharge from service 
(1948).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board initially denied service connection for an acquired 
nervous disorder in an unappealed October 1982 decision.  The 
relevant evidence at the time included the veteran's service 
medical records, a July 1979 compensation examination, VA 
outpatient treatment records between 1978 and 1981, an RO 
hearing in October 1980, and an informal Board hearing in 
August 1980.  The Board explained that the veteran's service 
medical records made no reference to any diagnosis or 
treatment for an acquired nervous disorder.  For example, the 
veteran's service medical records show no combat experience, 
no wounds, nor any traumatic events in service.  In 
particular, a separation examination report dated in December 
1977 specifically noted that there was no evidence of 
depression, excessive worry, or nervous trouble.  In 
addition, a VA compensation examination in July 1979 
indicated that the veteran exhibited no signs of psychiatric 
disease.  

Based on the foregoing, the October 1982 Board decision 
denied service connection for an acquired nervous disorder on 
the basis that the medical evidence failed to show that this 
condition was incurred in or aggravated by military service, 
or that it manifested to a degree of 10 percent or more one 
year after service.  The veteran was notified of the October 
1982 Board decision and of his appellate rights in a letter 
dated that same month; however, he did not seek appellate 
review within one year of notification.  Therefore, the 
October 1982 Board decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In December 2002, the veteran attempted to reopen his claim 
for service connection for an acquired psychiatric disorder.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
October 1982 Board decision.  Since that decision, the 
veteran submitted outpatient medical records indicating 
treatment for an acquired psychiatric disorder at the Wilkes-
Barre VAMC, statements in support of his claim, lay 
statements, Social Security Administration records, private 
treatment records, and treatment for a psychiatric disorder 
at the Federal Bureau of Prisons facility of LSCI Allenwood 
in White Deer Pennsylvania.  However, none of the medical 
records submitted since the 1982 Board decision provides 
medical evidence linking this condition to service.  Thus, 
these reports are not material to the veteran's claim as they 
appear to provide more evidence against this claim.

It is important for the veteran to understand that recent 
treatment for an acquired psychiatric disorder does not 
provide a basis to reopen his claim.  Although these records 
are "new," in that they did not exist (or were not 
associated with) the claims file at the time of the 1982 
Board decision, they are not material to the central issue in 
this case, i.e., whether the veteran had an acquired 
psychiatric disorder as a result of service many years ago.  

In conclusion, the veteran has not submitted new and material 
evidence since the final October 1982 Board decision that 
denied service connection for an acquired psychiatric 
disorder.  Therefore, the October 1982 Board decision remains 
final and the appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in April 2003, July 
2003, April 2005, May 2005, and March 2007 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the May 2003 letter complies with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service 
connection on the basis of new and material evidence.  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran an appropriate compensation 
examination to determine the etiology of an acquired 
psychiatric disorder.

The Veterans Claims Assistance Act of 2000 appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist has been fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A.  § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


